Case 2:19-cv-00092-JRG-RSP Document 471 Filed 06/21/21 Page 1 of 5 PageID #: 19837




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

   TEAM WORLDWIDE CORPORATION,

         Plaintiff,                         Case No. 2:19-cv-92-JRG-RSP

   v.                                       LEAD CASE

   ACADEMY, LTD D/B/A ACADEMY
   SPORTS + OUTDOORS,

         Defendant.

   ACE HARDWARE CORPORATION,                Case No. 2:19-cv-00093-JRG-RSP

   AMAZON.COM, INC, AMAZON.COM LLC, Case No. 2:19-cv-00094-JRG-RSP

   BED BATH & BEYOND INC.,                  Case No. 2:19-cv-00095-JRG-RSP

   COSTCO WHOLESALE CORPORATION,            Case No. 2:19-cv-00096-JRG-RSP

   DICK'S SPORTING GOODS, INC.,             Case No. 2:19-cv-00097-JRG-RSP

   THE HOME DEPOT, INC.,                    Case No. 2:19-cv-00098-JRG-RSP

   MACY'S, INC., MACY'S.COM, LLC,           Case No. 2:19-cv-00099-JRG-RSP

   TARGET CORPORATION, and TARGET Case No. 2:19-cv-00100-JRG-RSP
   BRANDS, INC.,

   SEARS, ROEBUCK AND CO., SEARS            Case No. 2:20-cv-00006-JRG-RSP
   HOLDINGS     CORPORATION,          and
   TRANSFORM HOLDCO LLC,
                                            CONSOLIDATED CASES
         Defendants.




         DEFENDANTS’ NOTICE OF RELATED FEDERAL CIRCUIT DECISION
Case 2:19-cv-00092-JRG-RSP Document 471 Filed 06/21/21 Page 2 of 5 PageID #: 19838




          Plaintiff Team Worldwide Corp. (“TWW”) asserted claims 1, 7, and 11-14 of U.S. Patent

   No. 9,211,018 (the “’018 Patent”)—the only patent currently asserted—in ten separate cases. (See,

   e.g., Dkt. No. 1, ¶ 27.) These cases were consolidated for pretrial purposes. (See Dkt. Nos. 24,

   34.) The Court ordered that the case against the Target Defendants will be tried first (Dkt. No.

   375), and is currently set to begin on July 7, 2021.

          Today, in deciding the Petitioners’ appeal from the Final Written Decision of the ’018

   Patent, the Federal Circuit determined that “Intex satisfied its burden of proving obviousness” of

   claims 1, 7, and 11-14 of the ’018 Patent in Intex Recreation Corp. et al. v. Team Worldwide Corp.,

   Appeal No. 2020-1144 (appeal from IPR Case No. IPR2018-00859). (Ex. 1 [“Federal Circuit

   Decision”], at p. 13.) In reaching this conclusion, the Federal Circuit explained:

          Intex’s argument regarding its proposed modification showed that Parienti was
          already close to the challenged claims, and only a slight change was needed to
          satisfy the broadest reasonable interpretation of “wholly or partially”
          recessing a pump. This showing, together with Intex’s showing that numerous
          references since the late 1800s illustrated prior artisans’ intuitive desire to recess
          pumps to save space, satisfied Intex’s burden. The Board erred in concluding
          to the contrary.

   (Id., p. 12 (emphases added).) As a result, the Federal Circuit “vacate[d] the Board’s determination

   that claims 1, 5, 7, and 11–14 are not unpatentable based on grounds 5 and 6,” and “remand[ed]

   for further proceedings consistent with this opinion.” (Id., p. 13.) The Federal Circuit’s decision

   impacts every claim of the ’018 Patent currently asserted in this matter.

          On remand, the Federal Circuit instructed the Board to evaluate TWW’s secondary

   considerations of nonobviousness, which the Board declined to initially evaluate “on the grounds

   that [it was] not necessary in light of [the Board’s prior] determinations.” (Id.) The Board

   previously evaluated and rejected nearly identical evidence of secondary considerations of

   nonobviousness from TWW in related IPR proceedings involving another patent that was




                                                   -1-
Case 2:19-cv-00092-JRG-RSP Document 471 Filed 06/21/21 Page 3 of 5 PageID #: 19839




   originally asserted in TWW’s complaint in this matter. (Ex. 2, p. 95; see also id., pp. 70-94; Ex. 3,

   p. 87; see also id., pp. 61-86; Ex. 4, p. 88; see also id., pp. 62-87.)

           Defendants intend to file a motion to stay in view of the Federal Circuit Decision in short

   order but wanted to advise the Court of today’s decision promptly. Defendants are mindful of the

   timing of the first trial involving the Target Defendants and its potential impact on the Court’s

   upcoming schedule, including the other nine cases related to the Target case.

   Dated: June 21, 2021                        Respectfully submitted,

                                                /s/ Reid E. Dodge
                                                    Charles Everingham IV
                                                    State Bar No. 00787447
                                                    WARD SMITH & HILL, PLLC
                                                    P.O. Box 1231
                                                    Longview, TX 75606-1231
                                                    (903) 757-6400 (telephone)
                                                    (903) 757-2323 (facsimile)
                                                    Email: ce@wsfirm.com

                                                   Counsel for Defendants Ace Hardware
                                                   Corporation; Dick’s Sporting Goods, Inc.; Home
                                                   Depot U.S.A., Inc. and Home Depot Product
                                                   Authority, LLC; Target Corporation; Sears,
                                                   Roebuck and Co., and Sears Holdings Corporation;
                                                   and Transform SR LLC and Transform KM LLC

                                                   FAEGRE DRINKER BIDDLE & REATH LLP
                                                   R. Trevor Carter (admitted in E.D. Texas)
                                                   trevor.carter@faegredrinker.com
                                                   Andrew M. McCoy (admitted in E.D. Texas)
                                                   andrew.mccoy@faegredrinker.com
                                                   Reid E. Dodge (admitted in E.D. Texas)
                                                   reid.dodge@faegredrinker.com
                                                   300 N. Meridian St., Suite 2500
                                                   Indianapolis, IN 46204
                                                   (317) 237-0300 (telephone)
                                                   (317) 237-1000 (facsimile)

                                                   Lauren M.W. Steinhaeuser (admitted in E.D. Texas)
                                                   lauren.steinhaeuser@faegredrinker.com
                                                   90 S. Seventh St., Suite 2200


                                                     -2-
Case 2:19-cv-00092-JRG-RSP Document 471 Filed 06/21/21 Page 4 of 5 PageID #: 19840




                                      Minneapolis, MN 55402
                                      (612) 766-7000 (telephone)

                                      Bethany N. Mihalik (admitted in E.D. Texas)
                                      bethany.mihalik@faegredrinker.com
                                      1500 K Street NW, Suite 1100
                                      Washington, DC 20005
                                      Tel: 202-312-7440

                                      Counsel for Defendants Academy, Ltd d/b/a
                                      Academy Sports + Outdoors; Ace Hardware
                                      Corporation; Dick’s Sporting Goods, Inc.; Home
                                      Depot U.S.A., Inc. and Home Depot Product
                                      Authority, LLC; Target Corporation; Sears,
                                      Roebuck and Co., and Sears Holdings Corporation;
                                      and Transform SR LLC and Transform KM LLC

                                   /s/ Steven A. Caloiaro (with permission)
                                       DICKINSON WRIGHT PLLC
                                       John S. Artz
                                       jsartz@dickinsonwright.com
                                       350 S. Main St., Suite 300
                                       Ann Arbor, MI 48104
                                       (734) 623-7075

                                      Steven A. Caloiaro
                                      scaloiaro@dickinsonwright.com
                                      100 W. Liberty St., Suite 940
                                      Reno, NV 8951
                                      (775) 343-7500

                                      Peter E. Doyle
                                      pdoyle@dickinsonwright.com
                                      2600 W. Big Beaver Rd., Suite 300
                                      Troy, MI 48084-3312
                                      (248) 205-5978

                                      Counsel for Defendants Academy, Ltd d/b/a
                                      Academy Sports + Outdoors and Target
                                      Corporation

                                   /s/ Robert T. Cruzen (with permission)
                                       Robert T. Cruzen
                                       KLARQUIST SPARKMAN LLP
                                       One World Trade Center
                                       121 SW Salmon St., Suite 1600


                                       -3-
Case 2:19-cv-00092-JRG-RSP Document 471 Filed 06/21/21 Page 5 of 5 PageID #: 19841




                                               Portland, OR 97204
                                               Counsel for Defendants Amazon.com, Inc.
                                               and Amazon.com LLC

                                             /s/ Walter Hill Levie III (with permission)
                                                John W. Harbin
                                                Gregory J. Carlin
                                                Walter Hill Levie III
                                                MEUNIER CARLIN & CURFMAN LLC
                                                999 Peachtree St. NE, Suite 1300
                                                Atlanta, GA 30309

                                               Counsel for Defendants Amazon.com, Inc. and
                                               Amazon.com, LLC; Bed Bath & Beyond Inc.;
                                               Costco Wholesale Corporation; Macy’s Retail
                                               Holdings, Inc. and Macy’s.com, LLC; and
                                               Target Corporation

                                               Michael C. Smith
                                               State Bar No. 18650410
                                               Siebman, Forrest, Burg & Smith, LLP
                                               113 E. Austin St.
                                               Marshall, TX 75671
                                               Office: 903-938-8900
                                               michael.smith@siebman.com

                                               Counsel for Defendants Academy, Ltd d/b/a
                                               Academy Sports + Outdoors; Ace Hardware
                                               Corporation; Amazon.com, Inc. and Amazon.com
                                               LLC; Bed Bath & Beyond Inc.; Costco Wholesale
                                               Corporation; Dick’s Sporting Goods, Inc.; Macy’s
                                               Retail Holdings, Inc. and Macy’s.com, LLC; Home
                                               Depot U.S.A., Inc. and Home Depot Product
                                               Authority, LLC; and Target Corporation


                                   CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing document was filed electronically in

   compliance with Local Rule CV-5(a). Therefore, this document was served on counsel of record,

   all of whom have consented to electronic service, on June 21, 2021.

                                                /s/ Reid E. Dodge



                                                 -4-
